Citation Nr: 1729211	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus, Type II as the result of taking certain medication prescribed by VA, to include whether the appellant is a proper potential claimant for award of benefits.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. He died in June 2014 and the appellant, his daughter, has been substituted as the claimant for the purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A (West 2014). 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim is presently under the jurisdiction of the RO located in Pittsburgh, Pennsylvania.  

In September 2013, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In March 2014, the appeal was remanded for additional evidentiary development. It has since returned to the Board for further consideration. 
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
REMAND

At the outset a question is raised as to whether the appellant is a proper or qualified claim for potential payment of VA benefits.  Substitution under 38 U.S.C.A. § 5121A is allowed under certain provisions, including payment to one who would be eligible under the accrued benefit provisions of 38 U.S.C.A. § 5121.  Those eligible parties do include the Veteran's children.

A child for VA purposes is a person who is unmarried and (1) who is under 18 years of age; (2) who, before attaining the age of eighteen years became permanently incapable of self-support; or (3) wo, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4).  There are additional provisions that do not appear pertinent herein.

The record before the Board does not make it clear that the appellant qualifies as a child of a Veteran for the purposes of eligibility for these requested benefits.  There is suggestion in the record that parties at the RO thought the widow was to be the appellant, but that is not the case.  Further determination by the RO is needed to clarify this matter.  

If it is determined that the appellant is a proper party, potentially eligible for the benefits at issue, the development below should be undertaken.  Otherwise, the parties should be informed of the adverse determination and offered opportunity to appeal.

With regard to the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus, Type II as the result of taking certain medication prescribed by VA, a review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's March 2014 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, it appears that evidentiary development ceased after the Veteran's June 2014 death, and a VA opinion was never obtained prior to the appellant's timely substitution. Thus, remand is required to obtain an addendum opinion as it pertains to the 1151 claim. 

The appellant, by way of substitution, seeks benefits under 38 U.S.C.A. § 1151 for the onset of the Veteran's diabetes. Essentially, the Veteran claimed that he developed diabetes as a direct result of his taking certain medications prescribed by VA. See April 2008 VA Form 21-4138. One of these medications, Zyprexa, it is alleged, had been prescribed by VA to the Veteran for mental health-related treatment. The Veteran's attorney at the September 2013 hearing added it appeared that the Veteran took the specified medication without his having been provided informed consent. The Veteran testified that he was never informed that the side effects of Zyprexa could include diabetes. The Veteran also stated that he began taking Zyprexa in 1998, and did not develop diabetes until 2004. The Board observes that the Veteran's VA medical records on file show diabetes to be present in 2002 and Zyprexa use is shown dating back to at least 1999.  

The attorney also informed the undersigned that the maker of the medication had "settled" with the Veteran, acknowledging that the medication, "in fact" caused diabetes. It was added that this was part of a "class action" lawsuit.  The attorney added that "relevant Eli Lily paperwork" would be submitted. Apparently, this paperwork was not readily available to the Board at the time of the March 2014 remand. While there is some confusion as to the exact date this paperwork was submitted to VA, it is clear that the relevant paperwork is now of record. 

The attorney also alleged that the VA examination afforded to the Veteran in November 2008 was inadequate. She added that the November 2008 examiner determined that an opinion could not be provided, without resorting to speculation, as to whether a relationship existed between the use of Zyprexa and the development of diabetes. Review of the November 2008 VA examination report also shows that the examining physician suggested that the Veteran's VA primary care provider or psychiatric doctor be contacted in order to provide the requested medical opinion. The examiner did comment that the claimed medication, together with others taken by the Veteran over the years, could lead to metabolic syndrome which in turn could lead to diabetes. It was added, however, that the medications did not directly cause diabetes.  

The provisions of 38 U.S.C.A. § 1151 provide for compensation for qualifying additional disability in the same manner as if the additional disability were service-connected. A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2014).  Here it is contended that the Veteran was never informed that the medication might cause diabetes.

In light of Stegall and the above discussion, the Board finds that a new VA medical opinion is necessary with respect to the appellant's claim. The RO should arrange for an additional VA medical opinion to determine whether the Veteran, prior to his death, had any additional disability, to include diabetes mellitus Type II, stemming from his taking certain medications (including Zyprexa) prescribed by VA, that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or by an event not reasonably foreseeable.  38 U.S.C.A. § 1151.


Accordingly, the case is REMANDED for the following actions:

1. The RO should review and develop the matter as necessary to ascertain whether the appellant is a proper claimant for the potential award of any benefits, pursuant to applicable VA law and regulations.  Again it is indicated that the appellant is the Veteran's daughter.  If an adverse decision is reached, the appellant and her representative should be so notified, with the basis provided, and afforded an opportunity to present additional evidence and argument.  If a positive determination is made, and the appellant is a proper substitute, proceed with the development below.

2. The RO should arrange for an addendum opinion authored by an appropriate specialist. The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.  Determine if it appears there was ever discussion of side effects of use of the medication, and indicate if such discussion should have taken place in the normal course of business.

After review of the evidence of record and with consideration of all statements, the examiner must provide opinions as to the following:

(a) Is it at least as likely as not (i.e., 50 percent or greater likelihood) that the Veteran sustained a permanent additional disability - diabetes mellitus Type II - as a result of his taken medication, to include Zyprexa, prescribed by VA?

(b) If so, then is it at least as likely as not (i.e., 50 percent or greater likelihood) that such additional disability was a result of treatment that was not reasonably foreseeable?

(c) If so, then is it at least as likely as not (i.e., 50 percent or greater likelihood) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in prescribing this medication to the Veteran?  Please include consideration and discussion of whether there was informed consent.

(d) Is it at least as likely as not (i.e., 50 percent or greater likelihood) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the prescribed medication in question without the Veteran's informed consent?

A complete rationale must be provided for any opinion provided. The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion. That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination; for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion? If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished or the additional information should be obtained. If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the taking of prescribed medication by VA resulted in the development of diabetes mellitus, Type II, this should be fully explained. 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions. In the report, the examiner must specifically discuss the appellant's contentions and should provide comments with respect to them. All prior reports should also be reconciled, if necessary.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. Should the benefits sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




